IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39365

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 603
                                                  )
       Plaintiff-Respondent,                      )     Filed: August 24, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JAMES HOWARD BROWN,                               )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       James Howard Brown pled guilty to forgery. I.C. §§ 18-3601, 18-3606. In exchange for
his guilty plea, additional charges were dismissed and the state agreed not to pursue an allegation
that Brown was a persistent violator. The district court sentenced Brown to a unified term of ten
years, with a minimum period of confinement of three years. Brown filed an I.C.R 35 motion,
which the district court denied. Brown appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                                  1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Brown’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Brown’s
Rule 35 motion is affirmed.




                                            2